      Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KALA S. MOLOGNE,                  )
                                  )
            Plaintiff,            ) Civil Action No.2:19-cv-1556-NR
                                  )
            v.                    )
                                  )
CARECORE NATIONAL, LLC d/b/a      )
EVICORE HEALTHCARE,               )
                                  )
            Defendant.            ) JURY TRIAL DEMANDED

                            AMENDED COMPLAINT

     AND NOW COMES Plaintiff, Kala S. Mologne, by and through

her attorneys, Lawrence D. Kerr, Esq., Chelsea N. Forbes, Esq.,

and Tremba, Kinney, Greiner & Kerr LLC, and files the following

Amended Complaint against Defendant CareCore National, LLC d/b/a

eviCore healthcare.

                          INTRODUCTORY STATEMENT

     Plaintiff files this Amended Complaint against defendant to

seek money damages based upon the defendant’s willful violation

of the Americans with Disabilities Act, 42 USCA § 12101 (“ADA”)

and the Pennsylvania Human Relations Act, 43 P.S. § 951

(“PHRA”).

                                 PARTIES

1.   Kala S. Mologne (“Ms. Mologne”) is an adult individual who

     resides in Smithton, Pennsylvania.

2.   CareCore National, LLC d/b/a eviCore healthcare (“eviCore”)

     is a South Carolina corporation with an office and
      Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 2 of 17



     principal place of business at 400 Buckwalter Place

     Boulevard, Bluffton, South Carolina 29910.

3.   eviCore is a healthcare corporation that provides

     management services to healthcare plans and employer

     groups. It has offices in various locations. Technological

     advances permit it to employ staff in remote locations.

                                JURISDICTION

4.   This Court has subject matter jurisdiction over Ms.

     Mologne’s claims because they arise under the ADA, which is

     a federal statute.

5.   This Court has supplemental jurisdiction over Ms. Mologne’s

     state claims under the Pennsylvania Human Relations Act.

6.   This Court has personal jurisdiction over eviCore because

     it has sufficient minimum contacts with the Commonwealth of

     Pennsylvania.

                                    VENUE

7.   Venue is proper because the facts giving rise to this suit

     occurred in this judicial district.

                            FACTUAL BACKGROUND

8.   On June 13, 2013, eviCore hired Ms. Mologne as a clinical

     reviewer. Her duties entailed the authorization of

     radiology treatment.     She worked from her home in Smithton.

9.   About February 2017, Ms. Mologne was medically evaluated

     for an umbilical hernia.
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 3 of 17



10.   On February 28, 2017, Ms. Mologne worked her last day

      before beginning her FMLA and short-term disability leave,

      which was scheduled to start on March 2, 2017.

11.   On March 2, 2017, Ms. Mologne underwent surgery for Stage

      IIIC ovarian cancer at West Penn Hospital in Pittsburgh.

12.   Throughout her eight-month recovery period, Ms. Mologne

      stayed in contact with her supervisor, Wendy Upson.          Ms.

      Upson told her that, while she did not have the authority

      to inform or advise her whether she would return to her

      former position at eviCore, she would like her to do so.

13.   On October 23, 2017, Sherill King, a clinical manager with

      eviCore, informed Ms. Mologne of the company’s new

      requirement which required all new employees to complete

      three months of training at the eviCore’s headquarters in

      Bluffton, South Carolina.

14.   Ms. Mologne was still recovering from ovarian cancer and

      was confined to a wheelchair.      She reminded Ms. King of her

      four-year tenure with eviCore. She asked to be permitted to

      conduct her training from home since she was not a “new”

      employee, and travel would not be feasible due to her

      compromised physical condition.

15.   On October 19, 2017, Ms. Mologne contacted Peg Davies,

      eviCore’s director of nursing. Ms. Mologne asked to speak

      with someone about her return to work. Ms. Davies told her
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 4 of 17



      that “all new nurses must spend 90 days in the office

      working.” Ms. Davies’ email is attached as Exhibit A.

16.   On November 2, 2017, Ms. King told Ms. Mologne that she had

      consulted with Ms. Davies, who refused to allow her to

      perform her training at home.

17.   On or about November 27, 2017, Ms. Mologne’s attorney,

      Lawrence Kerr, sent a letter to eviCore requesting an

      accommodation for her under the ADA. Mr. Kerr’s letter is

      attached as Exhibit B.

18.   On December 14, 2017, Lizz Nelson, managing counsel for

      eviCore, responded to Mr. Kerr’s letter. Her letter is

      attached as Exhibit C.

19.   Ms. Nelson stated that any needed ADA accommodations were

      exhausted when eviCore permitted Ms. Mologne to take

      additional leave for her recovery, and that following her

      leave, Ms. Mologne was unable to return to work, therefore

      she had “resigned” on August 15, 2017.

20.   In fact, Ms. Mologne did not resign. She had been told that

      she would receive a call-back to discuss her return to

      work.

21.   On December 13, 2017, Ms. Mologne filed an EEOC

      questionnaire alleging ADA discrimination. On December 28,

      2017, Mr. Kerr mailed a letter to Ms. Nelson enclosing a
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 5 of 17



      courtesy copy of the questionnaire.       A copy of Mr. Kerr’s

      letter is attached as Exhibit D.

22.   On January 31, 2018, Ms. Nelson replied by email to Mr.

      Kerr’s letter.    eviCore offered to “rehire” Ms. Mologne,

      and in doing so, waive its training program for new

      employees.    A copy of Ms. Nelson’s letter is attached as

      Exhibit E.

23.   On February 18, 2018, Ms. Mologne returned to work. As a

      result of her return, she withdrew her EEOC charge on

      February 22, 2018. The EEOC letter of dismissal is attached

      as Exhibit F.

24.   Upon her return to work, Ms. Mologne requested to be placed

      in her former position in radiology because of her

      extensive knowledge and experience in that area.         She was

      told there were no openings.      Instead, she was moved to the

      chemotherapy department, which approved complex

      chemotherapy regimens. She had no experience in this area.

25.   During Ms. Mologne’s training in the chemotherapy

      department, the radiology department where she had

      previously worked frequently offered overtime to its staff.

      Ms. Mologne again requested to return to that department.

      Even though the radiology department was short-staffed as

      reflected by its overtime practice, Ms. Mologne’s request

      was denied.
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 6 of 17



26.   During Ms. Mologne’s training in the chemotherapy

      department, she requested that copies of her training

      materials be sent to her either as hard-copies or via email

      so that she could print and study them more effectively.

      During her first few weeks of training, Ms. Mologne’s

      supervisor, Judith Payne, emailed her a few materials, but

      Ms. Payne did not continue to do so through the rest of the

      training. Ms. Mologne was told that eviCore no longer

      permitted the transmission of training materials.

27.   Ms. Mologne found her chemotherapy training to be very

      difficult. She was not given the help necessary to complete

      it. However, even though she did not receive training

      materials for her mentoring program, she did not receive

      negative feedback from her mentors concerning her ability

      to perform her new job.

28.   eviCore began to subject Ms. Mologne to hyper-scrutiny and

      a hostile work environment. Ms. Payne frequently criticized

      Ms. Mologne’s performance during Ms. Payne’s audits of Ms.

      Mologne’s phone calls in which Ms. Mologne approved

      chemotherapy. Ms. Payne told her that she needed to follow

      her script completely or she would fail the audit. This was

      never conveyed to Ms. Mologne during her training. To the

      contrary, her mentors had no issues with her phone calls,

      and in one instance they even agreed with her when she
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 7 of 17



      suggested that a particular clinical pathway be based on

      her own personal knowledge of the situation.

29.   During Ms. Mologne’s mentoring program, she was expected to

      conduct phone calls while her mentor, as well as other

      mentors, instant-messaged her advice for the calls. The

      instant messages were often snippets of opinions from

      various mentors.    This procedure did not allow Ms. Mologne

      to acquire enough knowledge to perform her duties. She was

      very stressed during this process, but she managed to

      complete her calls with no complaints from her mentors.

30.   In October 2018, Ms. Mologne’s cancer recurred.         She was

      scheduled to undergo chemotherapy in November 2018.

31.   In November 2018, eviCore continued to harass and

      retaliated against Ms. Mologne by writing her up for an

      alleged insubordination resulting from a miscommunication

      between her and Ms. Payne concerning the procedure for

      enrollment in a webinar. She was told of this infraction

      during an unexpected phone conference with Ms. Payne and

      Kelly Ross, the department manager. eviCore placed her on a

      designed-to-fail performance plan improvement (“PIP”),

      which was scheduled to run until January 10, 2019.

32.   In December 2018, Ms. Payne told Ms. Mologne that she had

      not met her PIP goals. Ms. Payne insinuated that, since Ms.

      Mologne would probably not meet them in January, there was
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 8 of 17



      no point in continuing the PIP.      Ms. Mologne asked Ms.

      Payne if she was trying to force her to resign. Ms. Payne

      said she was not.    Ms. Mologne replied that she wanted to

      continue the PIP and keep her job.

33.   After subjecting Ms. Mologne to hyper-scrutiny and a

      hostile work environment, on January 10, 2019 eviCore

      terminated her for pretextual reasons. Part of eviCore’s

      motivation was due to its realization that Ms. Mologne’s

      cancer therapy would be costly.

34.   On January 16, 2019, Ms. Mologne filed an EEOC charge

      alleging failure to accommodate, hostile work environment,

      and retaliatory discharge.      A copy of the charge is

      attached as Exhibit G.

35.   On March 19, 2019, eviCore submitted an EEOC position

      statement.    A copy is attached as Exhibit H.

36.   On September 10, 2019, the EEOC issued Ms. Mologne a 90-day

      notice.   A copy is attached as Exhibit I. The original

      complaint was filed within 90 days from the day Ms. Mologne

      received the notice.

37.   More than one year has elapsed from the date of the dual-

      filed complaint to the Pennsylvania Human Relations

      Commission.

38.   Ms. Mologne has properly exhausted her federal and state

      administrative remedies.
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 9 of 17



      COUNT I: Discrimination, Hostile Work Environment, Failure
        to Accommodate, Retaliation, and Wrongful Discharge in
                         violation of the ADA

39.   The previous paragraphs are incorporated by reference.

40.   Ms. Mologne brings this claim under the Americans with

      Disabilities Act (“ADA”), 42 USCA § 12101.

41.   The ADA defines an “employer” as an industry with 15 or

      more employees for every working day in each of the 20 or

      more calendar weeks in the year in question or the

      preceding year. 42 USCA § 12111(5)(A).

42.   eviCore employed more than 15 employees during the relevant

      time period.

43.   The ADA defines an “employee” as an individual employed by

      a qualified employer. 42 USCA § 12111(4).

44.   Ms. Mologne was employed by eviCore from 2013 until 2019

      when she was wrongfully discharged, thus qualifying her as

      an employee under the ADA.

45.   Ms. Mologne was “disabled” under the ADA during the

      relevant time period because her ovarian cancer diagnosis,

      condition, treatment, recovery, and physical limitations

      constituted a “physical or mental impairment that

      substantially limit[ed] one or more major life activities

      of such individual.” 42 USCA § 12102(1)(A).

46.   eviCore also perceived that Ms. Mologne was disabled.
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 10 of 17



47.   The ADA defines a “major life activity” as various

      activities including walking and standing, both of which

      Ms. Mologne would be unable to do while in her wheelchair.

      42 USCA § 12102(2)(A).

48.   The ADA defines a “reasonable accommodation” as the

      adjustment of facilities to be accessible for those with

      disabilities and includes the requirement of training

      materials and reassignment to a vacant position. 42 USCA §

      12111(9).

49.   The ADA provides that “No person shall discriminate against

      any individual because such individual has opposed any act

      or practice made unlawful by this chapter or because such

      individual made a charge, testified, assisted, or

      participated in any manner in an investigation, proceeding,

      or hearing under this chapter.” 42 USCA § 12203(a).

50.   During the relevant time period, Ms. Mologne was recovering

      from ovarian cancer and was wheelchair bound. Her

      restrictions impaired her ability to travel for her job

      training. Her cancer recurred during her return to eviCore.

      This required her to undergo additional chemotherapy

      treatment. She is still wheelchair bound and continues her

      recovery.

51.   Ms. Mologne made multiple, reasonable accommodation

      requests to be put back in her former department which
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 11 of 17



      needed assistance for its overtime program. All her

      requests were unreasonably denied. She received

      insufficient training materials which did not reasonably

      assist her during her training, resulting in Ms. Payne

      frequently criticizing her. Her requests to receive copies

      of the training materials were unreasonably denied.

52.   eviCore held a grudge against Ms. Mologne because she had

      requested ADA accommodations and was compelled to employ a

      private attorney to achieve her return to work.          eviCore

      realized that her cancer treatment would be costly. eviCore

      retaliated against her by placing her in an unfamiliar

      department with training that did not adequately allow her

      to perform her job. She was not given a reasonable

      accommodation when she asked to be moved to her former

      department, nor was she originally given the option to

      complete her required training at home even though she was

      wheelchair bound.

53.   eviCore violated the ADA when it harassed Ms. Mologne and

      then wrongfully discharged her on January 10, 2019.

54.   eviCore acted with malice and reckless indifference.

55.   eviCore’s actions were intentional, wanton, and outrageous

      which justify an award of punitive damages concerning her

      claims of ADA discrimination (She does not claim punitive

      damages for ADA retaliation.).
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 12 of 17



56.   As a result of eviCore’s unlawful actions, Ms. Mologne has

      suffered damages in the form of past and future lost wages

      and benefits, loss of earnings capacity, loss of

      reputation, emotional damages, embarrassment, and

      inconvenience.

      WHEREFORE, Plaintiff Kala S. Mologne requests judgment

against the defendant in the form of reinstatement, back wages,

full reinstatement of fringe benefits and seniority rights,

front pay if applicable, actual and compensatory damages,

punitive damages concerning her claims relating to

discrimination (but not retaliation), or any combination of

these remedies, costs of litigation, including reasonable

attorney fees, witness fees and expenses, and interest on the

judgment.

      COUNT II: Discrimination, Hostile Work Environment, Failure
        to Accommodate, Retaliation, and Wrongful Discharge in
                         violation of the PHRA

57.   The previous paragraphs are incorporated by reference.

58.   Ms. Mologne brings this claim under the Pennsylvania Human

      Relations Act (“PHRA”), 43 P.S. § 951.

59.   The PHRA defines an “employer” as any person employing four

      or more persons within the Commonwealth. 43 P.S. § 954(b).

60.   The PHRA defines a “person” as “one or more individuals,

      partnerships, associations, organizations, corporations,
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 13 of 17



      legal representatives, trustees in bankruptcy or

      receivers.” 43 P.S. § 954(a).

61.   At all relevant time periods, eviCore, a corporation,

      employed more than four persons within the Commonwealth.

62.   The PHRA defines an “employee” as any member of an

      organization who is not “(1) any individual employed in

      agriculture or in the domestic service of any person, (2)

      any individuals who, as a part of their employment, reside

      in the personal residence of the employer, (3) any

      individual employed by said individual's parents, spouse or

      child.” 43 P.S. § 954(c).

63.   During Ms. Mologne’s employment with eviCore, she did not

      fall into any of the restricted categories, so she is

      considered an employee for purposes of the PHRA.

64.   Under the PHRA, it is unlawful for an employer to

      discriminate against any employee “because of the race,

      color, religious creed, ancestry, age, sex, national origin

      or non-job related handicap or disability or the use of a

      guide or support animal because of the blindness, deafness

      or physical handicap of any individual or independent

      contractor, to refuse to hire or employ or contract with,

      or to bar or to discharge from employment such individual

      or independent contractor.” 43 P.S. § 955(a).
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 14 of 17



65.   During the relevant time period, Ms. Mologne was recovering

      from ovarian cancer and was wheelchair bound. Her

      restrictions impaired her ability to travel for her job

      training. Her cancer recurred during her return to eviCore.

      This required her to undergo additional chemotherapy

      treatment. She is still wheelchair bound and continues her

      recovery.

66.   Ms. Mologne made multiple, reasonable accommodation

      requests to be put back in her former department which

      needed assistance for its overtime program. All her

      requests were unreasonably denied. She received

      insufficient training materials which did not reasonably

      assist her during her training, resulting in Ms. Payne

      frequently criticizing her. Her requests to receive copies

      of the training materials were unreasonably denied.

67.   eviCore held a grudge against Ms. Mologne because she had

      requested accommodations and was compelled to employ a

      private attorney to achieve her return to work.          eviCore

      realized that her cancer treatment would be costly. eviCore

      retaliated against her by placing her in an unfamiliar

      department with training that did not adequately allow her

      to perform her job. She was not given a reasonable

      accommodation when she asked to be moved to her former

      department, nor was she originally given the option to
       Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 15 of 17



      complete her required training at home even though she was

      wheelchair bound.

68.   eviCore violated the PHRA when it harassed Ms. Mologne and

      then wrongfully discharged her on January 10, 2019.

69.   On February 7, 2020, Ms. Mologne’s administrative remedies

      under the PHRA became exhausted since it was on file with

      the PHRC for more than one year.

70.   The Pennsylvania Supreme Court and Third Circuit Court of

      Appeals have interpreted the substantive, disability

      proscriptions under PHRA as being coextensive with those of

      the federal ADA.

71.   As a result of eviCore’s unlawful actions in violation of

      the PHRA, Ms. Mologne has suffered damages in the form of

      past and future lost wages and benefits, loss of earnings

      capacity, loss of reputation, emotional damages,

      embarrassment, and inconvenience, and therefore seeks all

      damages available under the PHRA.

  WHEREFORE, Plaintiff Kala S. Mologne requests judgment against

the defendant in the form of reinstatement, back wages, full

reinstatement of fringe benefits and seniority rights, front pay

if applicable, actual and compensatory damages, or any

combination of these remedies, costs of litigation, including

reasonable attorney fees, witness fees and expenses, interest on

the judgment, and all legal and equitable relief under the PHRA.
      Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 16 of 17



                           DEMAND FOR JURY TRIAL

    Plaintiff Kala S. Mologne demands a trial by Jury on all

issues so triable, pursuant to Rule 38(b) of the Federal Rules

of Civil Procedure.

                                        Respectfully submitted,

                                        TREMBA, KINNEY, GREINER & KERR, LLC



Date: May 27, 2020                By:   /s/ Lawrence D. Kerr

                                        Lawrence D. Kerr, Esq.
                                        PA I.D. #58635
                                        Chelsea N. Forbes, Esq.
                                        PA I.D. #327275
                                        Attorneys for Plaintiff
                                        302 West Otterman Street
                                        Greensburg, PA 15601
        Case 2:19-cv-01556-NR Document 15 Filed 05/27/20 Page 17 of 17



                          CERTIFICATE OF SERVICE


    I hereby certify that on this date, I electronically filed

the foregoing document with the Clerk of Court using CM/ECF and

that the document is being served electronically upon Counsel of

Record through the Court’s electronic transmission facilities.




Date:    May 27, 2020               /s/ Lawrence D. Kerr
                                    Lawrence D. Kerr, Esq.
                                    Attorney for Plaintiff
